ON APPLICATION FOR REHEARING
No. 2045. Decided May 19, 1949.
By THE COURT:
An application for rehearing in the above entitled case has been forwarded to the members of the court.
Our rules, as now effective, 81 Oh Ap xli, make no provision for an application for rehearing.
*379Five grounds are set up in the application the first of which is to the effect that our opinion contains conclusions not supported by facts in the record. The first three paragraphs apparently are intended to support this ground of the application. The first two of these paragraphs do not refute but establish as true what was said on the subjects in the opinion. The third paragraph wherein we are quoted as saying that Dr. Hooper said “that the patient suffered from no mental disease when she was committed to the institution a second' time”, may not be exactly in accord with the Doctor’s testimony but it is certain that during plaintiff’s incarceration she-was given no treatment consistent with mental disease, permitted to conduct herself as one entirely sane and finally discharged with the conclusion that she was sane.
The second ground of the application is: “Because the principal evidentiary fact in question, that the mother was suffering from a recurring mental disease is undisputed in the record”. If, by this, it is meant that at the time of the-trial there was no dispute that the mother was suffering from a recurring mental disease, counsel are clearly mistaken. The greater part of all the testimony was directed to this disputed fact. The trial court, no doubt, did and had full right to conclude that at the time of the trial the plaintiff suffered from no mental disorder and that it was not probable that there would be any recurrence of the disturbance from which she once suffered.
The third and fourth grounds require no special consideration. The fifth is,
“The undisputed facts taken from the entire record of the-case can not help but disclose that the best interests of the child would be served by the placing of this child with the-father, which is the ultimate issue.”
This is the ultimate issue which the trial judge resolved against the defendant. According to the judge’s prerogative as trier of the facts, he was well within his province in his determination that his judgment protected the best interest of the child.
The observations of the court herein contained are not to be treated as a consideration of the application for rehearing as such but are advanced in courtesy to counsel who are-assiduous in their efforts in behalf of their client, and, no. doubt, are convinced that his cause is just.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.